       Case 5:20-cv-04084-EFM-TJJ Document 8-1 Filed 01/25/21 Page 1 of 1
                                                                      Exhibit A




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


CHRIS HAULMARK,                                      )
          Plaintiff,                                 )
                                                     )
v.                                                   )       Case. No. 20-cv-4084-EFM-TJJ
                                                     )
STATE OF KANSAS, et al.,                             )
           Defendants.                               )
                                                     )

                               DECLARATION OF TOM DAY

        I, Tom Day, declare under penalty of perjury the following facts, of which I have personal

knowledge:

     1. I am the Director of Legislative Administrative Services.

     2. I was notified that a USPS envelope addressed to me containing a copy of the summons

        and the complaint in Case No. 20-CV-04084 was received by certified mail on December

        21, 2020 at the Legislative Administrative Service’s Office in the State Capitol in Topeka,

        Kansas.

     3. The summons and complaint in Case No. 20-CV-04084 were never personally delivered

        to me.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

        Executed on January 21, 2021.

                                                     s/ Tom Day_____________________
                                                     Tom Day, Director
                                                      Legislative Administrative Services
